                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 JOEL MARVIN MUNT,                                  Case No. 18-cv-2144 (SRN/SER)

               Plaintiff,

 v.                                                              ORDER

 TOM ROY, Commissioner of Corrections;
 EDDIE MILES, STW Warden; VICTOR
 WANCHENA, Assistant Warden of
 Administration at STW; CHRIS PAWELK,
 Assistant Warden of Operations at STW;
 MIKE WARNER, Lieutenant at STW;
 SUSAN NORTON, Paralegal at STW;
 LISA COX, Property Person at STW;
 STEVEN HAMMER, Warden at STW,
 each sued in their individual and official
 capacities,

               Defendants.


Joel Marvin Munt, OID # 236179, MCF-Oak Park Heights, 5329 Osgood Ave. N.,
Stillwater, MN 55082, Pro Se.


SUSAN RICHARD NELSON, United States District Judge

      In this action brought under 42 U.S.C. § 1983, Plaintiff Joel Marvin Munt, a prisoner

at the Minnesota Correctional Facility (“MCF”)-Oak Park Heights, asserts retaliation claims

against several officials and/or employees of the Minnesota Department of Corrections

(“DOC”). (See Compl. [Doc. No. 1].)



                                            1
       Before the Court are: (1) Plaintiff’s Application to Proceed in District Court without

Prepaying Fees or Costs (“IFP Application”) [Doc. No. 2]; (2) Plaintiff’s Objections [Doc.

No. 14] to Magistrate Judge Steven Rau’s December 4, 2018 Order [Doc. No. 12], staying

the case; (3) Plaintiff’s Motion for a Temporary Restraining Order (“TRO”) [Doc. No. 3];

and (4) Plaintiff’s Motion in Opposition to Order of Reassignment [Doc. No. 11]. For the

reasons set forth the below, Munt’s IFP application is granted, his Objections to the December

4, 2018 Order are overruled as moot, his Motion for a TRO is denied, his Motion in

Opposition to Order of Reassignment is denied, and the stay is lifted.

   A. In Forma Pauperis (“IFP”) Application

       1.      Munt’s IFP Application [Doc. No. 2] is GRANTED.

       2.      Munt must submit a properly completed Marshal Service Form (Form USM-

285) for each Defendant. If Munt does not complete and return the Marshal Service Forms

within 30 days of this order, this matter will be dismissed without prejudice for failure to

prosecute. The Clerk of Court is directed to provide Munt with Marshal Service Forms.

       3.      After the return of the completed Marshal Service Forms, the Clerk of Court

is directed to seek waiver of service from Defendants in their personal capacities, consistent

with Rule 4(d) of the Federal Rules of Civil Procedure.

       4.     If a Defendant sued in his or her personal capacity fails without good cause to

sign and return a waiver within 30 days of the date that the waiver is mailed, the Court will

impose upon that Defendant the expenses later incurred in effecting service of process.

Absent a showing of good cause, reimbursement of the costs of service is mandatory and will



                                              2
be imposed in all cases in which a Defendant does not sign and return a waiver of service

form. See Fed. R. Civ. P. 4(d)(2).

       5.      The U.S. Marshal’s Service is directed to effect service of process on

Defendants in their official capacities as officers or employees of the State of Minnesota

consistent with Rule 4(j) of the Federal Rules of Civil Procedure.

       6.      Munt must pay the unpaid balance ($326.07) of the statutory filing fee for this

action in the manner prescribed by 28 U.S.C. § 1915(b)(2), and the Clerk of Court shall

provide notice of this requirement to the authorities at the institution where Munt is confined.

   B. Objections to December 4, 2018 Order

       As the magistrate judge noted in the December 4, 2018 Order, the claims that Munt

raises in the instant litigation are closely related to claims and allegations that he asserted in

another lawsuit in this District, Munt v. Roy, No. 17-cv-5215 (SRN/SER). At the time of the

December 4, 2018 Order, two Reports and Recommendations (“R & Rs”), and Plaintiff’s

Objections to the same, were pending in the 17-cv-5215 matter.          In the two R & Rs, the

magistrate judge recommended that Defendants’ Motion to Dismiss be granted and that

Plaintiff’s Motions for Injunctive Relief be denied. (See generally, Munt, 17-cv-5215

(SRN/SER), June 25, 2018 R & R [Doc. No. 58]; Oct. 15, 2018 R & R [Doc. No. 69].) This

Court has since adopted the magistrate judge’s R & Rs, resulting in the dismissal of Plaintiff’s

claims in the 17-cv-5215 suit. (Munt, 17-cv-5215 (SRN/SER), Jan. 10, 2019 Mem. Op. &

Order [Doc. No. 83].)




                                                3
       In light of the similar, possibly overlapping claims in the two lawsuits, Magistrate

Judge Rau stayed further proceedings in the instant case, pending resolution of the

undersigned judge’s review of Plaintiff’s Objections to the R & Rs in the 17-cv-5215 case.

(Dec. 4, 2018 Order at 1–2.)

       Munt objects, acknowledging that while there may be some overlap between the two

cases, his claims are distinct and his Motion for a TRO in the instant case will be prejudiced

by the stay. (Pl.’s Objs. at 2–8.) Because the Court has now ruled on Plaintiff’s Objections

to the R & Rs in the 17-cv-5215 case, the STAY in the instant case IS HEREBY LIFTED.

The Court addresses Munt’s Motion for a TRO below. Accordingly, Plaintiff’s Objections

[Doc. No. 14] are OVERRULED as moot.

   C. Motion for a TRO

       Munt contends that the “DOC harbors an environment where retaliation is tolerated

and encouraged to the point where it is an unofficial policy/custom.” (Pl.’s Mot. for TRO at

2.) He seeks a TRO that prohibits the DOC and those acting on its behalf from punishing

or harassing him “in any way in retaliation against this suit.” (Id.) He asserts that this

includes subjecting him to retaliatory cell searches or searches of his person, retaliatory

discipline, retaliatory transfer, the taking of his legal papers, and the taking of his other

property. (Id.) Additionally, he seeks: (1) a ruling that warns the DOC that if such conduct

occurs, the Court will presume that it was done in retaliation for this suit; (2) any cell searches

must be done with both Plaintiff and a witness present; (3) nothing must be taken or

destroyed without proof of a legitimate reason for doing so, which must be documented; (4)

a witness must observe any disciplinary proceedings; (5) any retaliatory action will be

                                                4
reviewable by this Court; and (6) contempt proceedings will be initiated if Defendants are

found to retaliate against Plaintiff. (Id. at 3.) Finally, Munt requests that any officials found

in contempt of court be sentenced to one year in prison and the DOC fined $100,000 for each

incident and $10,000 per day until it complies. (Id.)

       Munt identifies the correct legal standard by which this Court analyzes motions for a

TRO, applying the following factors set forth in Dataphase Systems, Inc. v. CL Systems, Inc.,

640 F.2d 109, 113–14 (8th Cir. 1981): (1) the threat of irreparable harm to the movant; (2)

the state of the balance between this harm and the injury that granting the injunctive relief

will inflict on other parties to the litigation; (3) the probability that the movant will succeed

on the merits; and (4) the public interest. “While no single factor is determinative, the

probability of success factor is the most significant.” Home Instead, Inc. v. Florance, 721

F.3d 494, 497 (8th Cir. 2013) (quotations and citations omitted). A TRO is an extraordinary

remedy, see Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003), and the party seeking

injunctive relief bears the burden of establishing its propriety. Chlorine Inst., Inc. v. Soo

Line R.R., 792 F.3d 903, 914 (8th Cir. 2015).

       While Munt applies the correct legal standard, the Court disagrees with his application

of the law to the facts of this case. These facts do not warrant injunctive relief. First, Munt

has not met the burden of establishing the likelihood of irreparable harm absent a TRO. Munt

speculates that he will be retaliated against for filing this retaliation lawsuit, but points to no

evidence suggesting that he is subject to the threat of imminent retaliatory conduct.

        As one example, he contends that the DOC has admitted in the 17-cv-5215 action that

it confiscated an affidavit prepared by Munt, then subsequently placed him in segregation and

                                                5
transferred him from MCF-Stillwater, where he was previously incarcerated, to MCF-Oak

Park Heights, where he currently resides, because of the contents of the affidavit. (Munt. Aff.

at 2 [Doc. No. 4]) (citing Norton Aff., 17-cv-5215 [Doc. No. 51].) Any suggestion that the

DOC’s actions were possibly retaliatory is belied by the facts, however, including the very

evidence that Munt relies on in the Affidavit of Susan Norton.

       As stated by Norton, Litigation Coordinator at MCF-Stillwater, Munt had requested

indigent offender copies of the affidavit in question. (17-cv-5215, Norton Aff. ¶ 5.) Per the

indigent offender policy, Norton first reviewed the document for appropriateness. (Id.) She

determined that a large portion of Munt’s affidavit addressed his fixation with and romantic

feelings for a female correctional officer. (Id.) Previously, Munt had been disciplined for

authoring a letter to the same correctional officer, professing his romantic feelings. (Id.)

Because DOC policy permits the confiscation of any items deemed to present a risk to

security, and the DOC deems romantic relationships between offenders and officers a security

threat, Norton indeed admits that she confiscated Munt’s affidavit as contraband, wrote an

incident report, and logged the writing into evidence. (Id. ¶ 6.) As a result of the incident,

and to ensure the security of the facility and staff, the DOC transferred Munt to MCF-Oak

Park Heights. (Id. ¶ 7.)

       This conduct does not support Munt’s request for injunctive relief, nor does it support

his claim of retaliation, as such claims “fail if the alleged retaliatory conduct violations were

issued for the actual violation of a prison rule.” Hartsfield v. Nichols, 511 F.3d 826, 829 (8th

Cir. 2008) (citing Orebaugh v. Caspari, 910 F.2d 526, 528 (8th Cir. 1990)).



                                               6
       Munt speculates that staff at MCF-Oak Park Heights have “upped the game by using

a common prison strategy of spreading rumors about an inmate to try and cause problems

between them and other inmates.” (Munt Aff. at 4.) Such speculation does not meet the

considerable burden necessary to support an award of injunctive relief. Munt also refers to

the seizure of multiple letters and his inability to submit future grievances in this regard due

to a direct order to cease filing such complaints. (Id.) Again, Munt speculates that the seizure

of his mail was in retaliation for the filing of this suit. For all of the foregoing reasons, the

Court finds that the factor of irreparable does not support injunctive relief.

       Moreover, the balance of harms weighs heavily against granting injunctive relief. As

the Eighth Circuit has observed, courts give due deference to prison policy restrictions that

account for order, security, discipline, and cost containment. Fowler v. Crawford, 534 F.3d

931, 939 (8th Cir. 2008) (citing Lovelace v. Lee, 472 F.3d 174, 190 (4th Cir. 2006)). Munt

may use the DOC grievance system to seek remedial relief. The Court will not interfere with

constitutional prison policies aimed at maintaining a safe, secure environment and necessary

discipline.

       Additionally, based on the allegations in the Complaint, the Court finds that Munt is

unlikely to succeed on the merits. While a prisoner may maintain a § 1983 claim for

retaliatory discipline where a prison official files disciplinary charges in retaliation for a

prisoner’s exercise of constitutional rights, such a claim fails if the alleged retaliation was

issued for the actual violation of prison rules. Hartsfield, 511 F.3d at 829 (citing

Orebaugh, 910 F.2d at 528). A prison official may successfully defend against a retaliatory

discipline claim by proffering “some evidence” that the inmate actually violated a rule. Id.

                                                7
(citing Goff v. Burton, 7 F.3d 734, 738–39 (8th Cir. 1993)). In the example discussed earlier

regarding the alleged seizure of Munt’s affidavit and the purported retaliatory transfer, prison

officials have shown “some evidence” that their actions were taken pursuant to official

policies and the violations of such policies.

       Finally, as to the public interest, given the Court’s findings above concerning the

likelihood of success on the merits of Munt’s constitutional challenges, this factor weighs in

favor of deference to the DOC’s policy and security decisions on matters of prison

administration. See Phelps-Roper v. Nixon, 545 F.3d 685, 690 (8th Cir. 2008) (“the

determination of where the public interest lies is also dependent on the determination of the

likelihood of success on the merits of the [constitutional] challenge because it is always in the

public interest to protect constitutional rights.”), overruled on other grounds, Phelps-Roper

v. City of Manchester, 697 F.3d 678 (8th Cir. 2012) (en banc).

       For all of the foregoing reasons, the Court finds that Munt has not satisfied the

Dataphase factors in order to obtain the extraordinary remedy of injunctive relief. His motion

is therefore denied.

   D. Motion Opposing Reassignment

       Munt also objects to the reassignment of this case, which was initially assigned to

Judge Joan N. Ericksen and Magistrate Judge Tony N. Leung. (See generally, Pl.’s Mot.

Opposing Reassignment.) Given that the 17-cv-5215 matter and the instant case are

related, the Court reassigned the instant case to the judge in the earlier-filed matter. (Order

for Reassignment [Doc. No. 10].)



                                                8
       Munt argues that “[t]here is no reason for such reassignment and it is just another

desperate attempt by Judge Nelson to get out of testifying.” (Mot. in Opp’n Reassignment

at 1.) The Court disagrees. Courts have the inherent authority to manage their own dockets

to achieve the orderly and expeditious disposition of cases. Fed. R. Civ. P. 1; Dietz v.

Bouldin, __ U.S. __, 136 S. Ct. 1885, 1892 (2016).

       In the District of Minnesota, civil cases are considered related if: (1) they share

common issues of law or fact, common parties, or other common factors; (2) a decision or

opinion in one of the cases will effectively resolve substantially all of the issues in the other

case; or (3) the interests of justice or judicial economy would be best served if the two

actions were handled by a single judge, even though the resolution of one case might not

effectively resolve all of the issues in the other case. D. Minn. July 5, 2017 Order for

Assignment of Cases, ¶ 4(a) (Tunheim, J.), http://www.mnd.uscourts.gov/cmecf/Order-

for-Assignment-of-Cases.pdf. If the district judges assigned to two potentially related

cases agree that the cases are related, the judge to whom the newest case has been assigned

may enter a written order directing the Clerk of Court to assign the new case to the judge

to whom the earlier case was assigned. Id., ¶ 4(c).

       Here, the instant case and 17-cv-5215 were found to be related. Pursuant to the

Court’s inherent authority, the procedure set forth above was followed. Munt’s motion

opposing reassignment is therefore denied.




                                               9
THEREFORE, IT IS HEREBY ORDERED THAT:

   1. The stay imposed in this matter pursuant to the December 4, 2018 Order [Doc. No.

      12] is hereby LIFTED;

   2. The Application to Proceed in District Court without Prepaying Fees or Costs [Doc.

      No. 2] filed by Plaintiff Joel Marvin Munt is GRANTED. The Clerk of Court shall

      follow the directives set forth on pages 2 and 3 of this Order;

   3. Plaintiff’s Objections [Doc. No. 14] to Magistrate Judge Steven Rau’s December 4,

      2018 Order [Doc. No. 12] are OVERRULED as moot;

   4. Plaintiff’s Motion for a Temporary Restraining Order [Doc. No. 3] is DENIED; and

   5. Plaintiff’s Motion [Doc. No. 11] in Opposition to the Order of Reassignment is

      DENIED.




Dated: January 10, 2019                           s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                             10
